Citation Nr: 1139495	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-21 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO) which granted service connection for PTSD with depressive disorder and assigned an initial 50 percent rating, effective January 12, 2009. 

The Veteran testified before the undersigned Veterans Law Judge at a September 2011 videoconference hearing; the hearing transcript has been associated with the claims file.  

The issue of entitlement to a TDIU was raised by the Veteran during his September 2011 videoconference hearing.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Accordingly, the Board has jurisdiction of the issue of entitlement to a TDIU and that issue has been added to the present appeal.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(I) (2011).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

During the Veteran's September 2011 videoconference hearing, the Veteran and his representative indicated that the Veteran's psychiatric disability had worsened since his last VA examination in February 2009, noting the Veteran's current state of unemployment and his housing situation.  In light of the foregoing, the Board finds that a remand for an additional VA examination is necessary to address the current severity of the Veteran's PTSD with depressive disorder. 

It appears, from the record, that the Veteran continues to receive treatment at the VA Medical Center in Denver, Colorado and the Boulder Vet Center.  The RO/AMC should obtain updated VA medical records to include Vet Center records and should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

The record indicates that the Veteran stopped working in November 2009.  During his videoconference hearing, the Veteran indicated that the combination of his service-connected PTSD and coronary artery disease affect his ability to obtain employment.  The Board finds that further development is warranted to ascertain whether the Veteran's symptoms attributable to his service-connected disabilities render the Veteran unable to obtain and maintain gainful employment. 

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In light of the foregoing, the Board finds that the Veteran requires a current VA examination to ascertain whether unemployability due to his service-connected disabilities is demonstrated. 

The Board also notes additional medical and lay evidence has been received since the issuance of a March 2010 supplemental statement of the case.  The RO/AMC should review the case again based on all additional evidence received and, thereafter, should furnish the Veteran and his representative with a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any updated VA treatment records dated from November 2011 to the present and Vet Center Mental Health Outpatient treatment records dated from August 2011 to the present, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  The RO/AMC should refer the case for a VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD with depressive disorder.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All indicated tests should be performed and the findings reported in detail. 

3.  The Veteran should be scheduled for the appropriate examination(s) to determine the current effect of his service-connected disabilities (to include PTSD with depressive disorder and coronary artery disease, status post stent and coronary artery bypass) on his employability.  The claims folder must be made available to the examiner(s).  The examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached. 

4.  After all development has been completed, the RO/AMC should readjudicate the claim for higher ratings for PTSD with depressive disorder and should adjudicate the issue of entitlement to a TDIU based on a review of all of the pertinent evidence of record to include the additional evidence such as additional VA medical records and statements submitted by the Veteran.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


